Citation Nr: 1623996	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  09-43 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to a rating in excess of 40 percent for degenerative disc disease of the cervical spine with radiculopathy, to include entitlement to a separate compensable rating for neurological symptoms.

2. Entitlement to a rating in excess of 20 percent for postoperative impingement syndrome of the right (dominant) shoulder.

3. Entitlement to a rating in excess of 10 percent for residuals of left leg tibia and fibular fracture with shortening of the leg.

4. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to September 1992, to include service in the Persian Gulf.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in December 2008 and July 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This case was previously before the Board in June 2013, at which time it was remanded for further development, to specifically include associating claims documents and VA treatment records with the claims file.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. Throughout the appeals period, the Veteran's degenerative joint disease of the cervical spine has been manifested by pain and stiffness with reduced range of motion in all directions and incapacitating episodes; unfavorable ankylosis of the entire spine and incapacitating episodes with a total duration of at least 6 weeks in the previous year have not been shown.

2. Throughout the appeals period, the Veteran's degenerative joint disease of the cervical spine has resulted in neurological symptoms which are no more than mild, with weakened grip strength, decreased sensory perception, numbness, and tingling in the right hand.

3. Prior to October 27, 2009, the Veteran's postoperative impingement syndrome of the right shoulder was manifested by limitation of motion to shoulder level.

4. As of October 27, 2009, the Veteran's postoperative impingement syndrome of the right shoulder has been manifested by limitation of motion to midway between the side and shoulder level.

5. Throughout the appeals period, the Veteran's residuals of left tibia and fibula fractures with shortening of the left leg have been manifested by pain, stiffness, altered gait, and moderate disability of the left ankle.

6. The Veteran is currently engaged in substantially gainful employment.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 40 percent for degenerative joint disease of the cervical spine have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243(2015).

2. The criteria for a separate disability rating of 10 percent for mild incomplete paralysis of the right lower radicular peripheral nerve group have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8512 (2015).

3. The criteria for a disability rating in excess of 20 percent for postoperative impingement syndrome of the right shoulder were not met prior to October 27, 2009.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2015).

4. The criteria for a disability rating of 30 percent for postoperative impingement syndrome of the right shoulder have been met as of October 27, 2009.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2015).

5. The criteria for a disability rating of 20 percent for impairment of the tibia and fibula with moderate ankle disability and noncompensable shortening of the left leg have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5262 (2015).

6. The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In August 2007, the RO sent the Veteran a letter, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations in November 2008, October 2009, April 2010, July 2010, and September 2011.  There is no argument or indication that the examinations or opinions are inadequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  In this instance, the Veteran's disability picture with respect to his right shoulder showed worsening at the October 2009 VA examination and a staged rating is warranted in that instance, as explained more fully below.  With respect to the other disabilities, the disability pictures have been consistent throughout the appeals period and staged ratings are not warranted.

Facts and Analysis

Cervical Spine

Disabilities of the spine are rated under either the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (IVDS Formula).  

The General Rating Formula provides a 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  This is because "pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss."  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a, Note (2). 

Ratings based on the IVDS Formula provide for a 40 percent disability rating with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during a 12 month period; and a 60 percent disability rating with incapacitating episodes having a total duration of 6 or more weeks in a 12 month period.  Note (1) provides that for purposes of Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

In March 2010, the Veteran filed a claim for increased rating for his cervical spine disability.  He noted that the severity of the numbness and tingling in his hands was severe, that he was unable to turn his neck without pain, and that it hurt even to hold his neck up for a short period of time.  These problems had severely impacted his performance at work and his personal life.  He stated that he was on the verge of losing his job because he was unable to perform required tasks.

An MRI conducted in April 2010 showed that the Veteran had multilevel protrusive disc disease in his cervical spine including moderate left C7 foraminal stenosis due to a disc protrusion at that level.

The Veteran and his coworkers submitted written statements in April 2010 regarding the effects of his cervical spine disability on his work as a homicide detective.  These statements noted that the Veteran could not turn his head when driving, but rather had to turn his whole upper body, and had therefore failed defensive driving qualifications.  His numbness in the hands caused him to drop his weapon, and thus causing him to fail weapons qualifications.

At the July 2010 VA examination, the Veteran reported pain and stiffness in his neck and stated that he had difficulty driving, particularly in reverse gear, because he could not turn his head.  Range of motion testing showed flexion to 30 degrees with pain at 20 degrees, extension to 10 degrees with pain at the end, lateral flexion to 30 degrees bilaterally with pain at the end, and lateral rotation to 30 degrees bilaterally with pain at 20 degrees.  An MRI showed a small right paracentral disc protrusion at C4.  

In his Substantive Appeal filed in April 2011, the Veteran disputed the finding in the Statement of the Case that he had denied experiencing incapacitating episodes.  He reported that he had multiple occasions of pain so acute that he needed to get into the adjustable bed he had purchased in order to get his neck into a position that was less painful.  He asserted that a 60 percent disability rating was warranted based on multiple incapacitating episodes with daily chronic pain and limitation of motion.

At the September 2011 VA examination, the Veteran provided a history of cervical spine pain since service, with symptoms of stiffness, spasms, decreased motion, paresthesia and numbness.  Range of motion testing showed that the Veteran had 35 degrees of flexion, 35 degrees of extension, 35 degrees of lateral flexion bilaterally, and 45 degrees of lateral rotation bilaterally.  There was no additional limitation of motion with repetition.

In June 2014, the Veteran submitted a statement regarding his cervical spine disability.  The Veteran stated that he had experienced incapacitating episodes that lasted at least a total of six weeks during the year.  He had to purchase a special hospital bed to sleep in to keep his neck in a comfortable position.  He reported that the pain and limited mobility in his neck had severely increased over the years and that he took daily pain medication just to be able to function.  He believed he should receive a 60 percent disability rating for his cervical spine disability.

The Veteran's cervical spine disability is currently rated as 40 percent disabling; he seeks a still higher disability rating.  The Board notes that no higher schedular rating is possible based on limitation of motion under the General Rating Formula unless ankylosis (immobility) of the entire spine is demonstrated.  Ankylosis as to any portion of the Veteran's spine has not been shown.

Under the IVDS Formula, a 60 percent disability rating may be assigned where the evidence shows incapacitating episodes with a total duration of at least six weeks in the previous year.  Incapacitating episodes are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician and treatment by a physician.  The Board does not dispute the Veteran's instances of severe acute pain or that he receives some pain relief from bed rest, particularly in his adjustable hospital bed.  However, the record does not show that the Veteran's instances of severe acute pain have resulted in his physician prescribing bed rest.  As such, they do not meet the definition of "incapacitating episode" under Diagnostic Codes 5243, Note (1).  Further, the record does not contain sufficient information to determine whether the total combined time involved in the severe pain episodes the Veteran experiences is longer than six weeks in the space of a year.

In light of the evidence, the Board finds that entitlement to a disability rating higher than 40 percent for cervical spine disability under either the General Rating Formula or the IVDS Formula has not been shown.  38 C.F.R. § 4.71a.

Neurological Symptoms

The Veteran has stated that he initially filed his claim for an increased disability rating for his right shoulder based on the neurological symptoms he was having, such as numbness and tingling in his hands, which caused him to drop things.  When the increased rating was first denied, he was informed that it was likely due to the fact that his symptoms were caused by his cervical spine disability instead, prompting him to file the claim for increased rating for that disability.  (See Notice of Disagreement November 2010.)

Written statements from the Veteran and his coworkers have attested to the Veteran's neurological symptoms.  The Veteran reported losing the ability to control things with his right hand and was having trouble recertifying for his job as a homicide detective.  (See statement April 2009.)  The Veteran's coworkers mentioned seeing him drop pens, seeing his fingers swell, and stopping to shake his hand to restore feeling when filling out reports.  (See statements from May 2009.)  The Veteran described needing to stop in the middle of tasks to shake his right hand and restore feeling to his fingers, including while brushing his teeth, talking on the phone, shaving, and using a fork or spoon.  (See statement December 2010.)  

At the November 2009 VA examination the Veteran reported peripheral nerve symptoms including numbness, decreased grip, decreased handwriting, dropping objects, and difficulty with his training activities including defensive driving, handcuff training, and firearm qualifications.  The examiner noted that the Veteran had a documented history of right upper extremity paresthesia and attributed these symptoms, at least in part, to cervical radiculopathy.  

At the July 2010 VA examination, the Veteran reported difficulty driving, difficulty holding his weapon, and difficulty picking up small objects because of his cervical spine disability and symptoms such as numbness, paresthesias, fatigue, stiffness, and pain.  The Veteran reported that he slept with a cervical collar.  

At the September 2011 VA examination the Veteran again reported paresthesias and numbness in his right arm.  Examination showed impaired sensory functioning in the lateral shoulder area bilaterally.  The examiner attributed the Veteran's symptoms to impingement on the peripheral C5 nerve.

Based on the evidence set forth above, the Board finds that throughout the appeals period the Veteran has experienced neurological involvement associated with his cervical spine disability.  The General Rating Formula provides that any neurological symptoms resulting from a spinal disability are to be evaluated separately under the appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1).  In this instance, the Veteran's description of his symptoms indicates that the lower radicular group is the one that is affected.  

Diagnostic Code 8512 provides for ratings based on complete or incomplete paralysis of the lower radicular group.  Complete paralysis, affecting all intrinsic muscles of the hand and some or all of the flexors of the wrist and fingers, or substantial loss of use of the hand is rated as 70 percent disabling for the major or dominant hand.  Incomplete paralysis is rated as 20 percent disabling when mild, 40 percent when moderate, and 70 percent when severe.  38 C.F.R. § 4.124a.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture[d] for complete paralysis.  Id.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.

In light of the Veteran's symptoms, specifically difficulty maintaining a grip on objects, swelling, numbness, and tingling in his arm, hand and fingers, the Board finds that the disability picture is one of mild incomplete paralysis of the lower radicular group and a 20 percent disability rating is warranted.  A higher disability rating is not warranted in that the Veteran has not been shown to have any limitation of motion in the muscles of the hand or wrist or any muscle atrophy.  38 C.F.R. § 4.124a, Diagnostic Code 8512.  Overall, the findings of record most nearly approximate the criteria for mild paralysis.

Right Shoulder

The Veteran's postoperative impingement syndrome of the right (dominant or major) shoulder is rated based on the limitation of motion under Diagnostic Code 5201.  Diagnostic Code 5201 provides that limitation of motion of the arm at the shoulder level is rated 20 percent for the major shoulder; limitation of motion of the arm midway between the side and shoulder level is rated as 30 percent for the major shoulder; limitation of motion of the arm to 25 degrees from the side is rated as 40 percent for the major shoulder and 30 percent for the minor shoulder.  38 C.F.R. § 4.71a.

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees.  38 C.F.R. § 4.71, Plate I. 

Other rating criteria for shoulder disabilities have been considered and have been found not to be applicable in this case.  The Veteran does not have ankylosis of the scapulohumeral articulation (Diagnostic Code 5200), other impairment of the humerus (Diagnostic Code 5202) or impairment of the clavicle or scapula (Diagnostic Code 5203).

The Veteran filed his claim for increased disability rating for the right shoulder disability in August 2007, asserting that the assigned 20 percent disability rating was inadequate.  He has submitted his own written statements, as well as written statements from colleagues describing his symptoms and the functional impact of his right shoulder disability.  His symptoms include chronic pain, swelling, and stiffness and he had difficulty combing his hair and adjusting his shirt collar after tying his tie because of lack of motion in his arm.  (See statements of May 2009 and October 2010.)  He stated that he had to sleep in a recliner at night because of a tendency to roll over in his sleep onto his right arm, which resulted in severe pain that awakened him.  (See statements of May 2009 and October 2010.)  The Veteran has noted that he has pain with any movement of his shoulder and that his arm movement was less than midway between his side and his shoulder level.  (See statements February 2010 and May 2014).

At the November 2008 VA examination, the Veteran's range of motion testing showed flexion to 90 degrees (out of 180), abduction to 90 degrees (out of 180), external rotation to 30 degrees (out of 90) and internal rotation to 90 degrees (out of 90), with pain at the end points.  There was no additional limitation of motion with repetition.

At the October 2009 VA examination, the Veteran had flexion to 90 degrees, abduction to 100 degrees, internal rotation to 50 degrees, and external rotation to 30 degrees; after repetitive motion, his abduction was additionally limited, dropping to 75 degrees (out of 180).  At the September 2011 VA examination, the Veteran's range of motion testing showed flexion to 75 degrees, abduction to 75 degrees, external rotation to 40 degrees, and internal rotation to 50 degrees.  There was no additional limitation of motion with repetition.

In August 2012, the Veteran underwent additional laparoscopic surgery on his right shoulder address his symptoms.  In November 2013 he underwent another surgery to address internal derangement of the right shoulder and a torn tendon.

Based on all of the evidence discussed above, the Board finds that prior to the October 27, 2009 VA examination, the Veteran's right shoulder was shown to be productive of limitation of motion to the shoulder level.  At the November 2008 VA examination, the Veteran's flexion and abduction were at shoulder level (90 degrees) and his external rotation was 30 out of 90 degrees, starting at the shoulder level (see 38 C.F.R. § 4.71a, Plate I).  The Veteran did not cite difficulty with turning his down shirt collar after tying his tie until the statement submitted in May 2009, which is indicative of a recent worsening, but the first measurable limitation of motion to below shoulder level did not occur until the October 2009 VA examination.  Therefore, the Board finds that prior to October 27, 2009, the assigned disability rating of 20 percent is appropriate.

As of October 27, 2009, the Veteran's right shoulder disability has been manifested by limitation of motion of the arm to midway between his side and his shoulder level, consistent with a 30 percent disability rating.  The October 2009 VA examination specifically noted internal rotation to 50 degrees, which is about midway between the Veteran's shoulder and his side.  In addition, at the examination, repetitive motion caused his abduction to be similarly limited.  At the September 2011 VA examination, the Veteran's range of motion had decreased still further, with flexion and abduction limited to 75 degrees, or between the shoulder level and the side.  This is also consistent with the Veteran's own statements regarding his limitation of motion.  

Entitlement to the next-higher 40 percent disability rating is not warranted because the Veteran is not shown to have limitation of motion of the right arm which equals or more nearly approximates limitation to 25 degrees from his side.  In addition, ankylosis is not shown with respect to his right shoulder.

Left Leg

The Veteran's residuals of fracture of the left tibia and fibula with shortening of the left leg are rated under Diagnostic Code 5262, for impairment of the tibia and fibula.  Malunion of the tibia and fibula with slight knee or ankle disability is rated as 10 percent disabling; with moderate knee or ankle disability is rated as 20 percent disabling; and, with marked knee or ankle disability is rated as 30 percent disabling.  Nonunion of the tibia and fibula with loose motion, requiring a brace, is rated as 40 percent disabling.  38 C.F.R. § 4.71a.

A disability rating may also be assigned based on shortening of the leg.  Shortening of the leg is rated as 10 percent disabling for a discrepancy of 1 and 1/4 to 2 inches (3.2 to 5.1 cm).  38 C.F.R. § 4.71a, Diagnostic Code 5275.  Higher ratings are available for greater shortening.  Id.  

The Veteran's left leg disability has been rated as 10 percent disabling and he is seeking an increased rating.  He has cited symptoms of severe pain, particularly over the site of the healed fracture, swelling, stiffness, numbness, leg deformity, and shortening of the left leg which requires him to walk with a cane.  (See statements of August 2007 and October 2009.)  The Veteran stated that he doesn't receive any sort of regular treatment for his left leg disability, other than his prescription painkillers, because there is nothing more doctors can do for him.  (See statements of February 2010 and October 2010.)

The November 2008 VA examination found that the Veteran's left leg was one inch shorter than his right leg (though the objective finding indicated a half-inch difference) and as a result he walked with a limp.  X-rays showed bony bridging of the healed tibia and fibula fractures and left ankle spurring.  The April 2010 VA examination noted functional impairment in the length of time and the distance the Veteran could walk.  He had weakness in his left ankle, a loss of sensation in the lateral portion of his left leg, and limitation of motion including dorsiflexion of 0 out of a normal 20 degrees.  The Veteran had plantar flexion in the left ankle of 40 out of 45 degrees.  The examiner described the Veteran as having a pronounced left leg posttraumatic osseous deformity.

Based on this evidence, the Board finds that the Veteran's left leg disability is best characterized as one of impairment of tibia and fibula with malunion and moderate ankle disability, consistent with a 20 percent disability rating.  The Veteran's weakness and loss of motion in his left ankle is best described as moderate, with complete loss of dorsiflexion on examination and loss of 5 degrees of plantar flexion.  Inasmuch as the Veteran retains 40 out of 45 degrees of plantar flexion, a marked impairment of the ankle is not shown.  38 C.F.R. § 4.71a.

The shortening of the Veteran's left leg has been characterized at various times as being from one and one-half centimeters (VA examination April 2010) to one inch (VA examination November 2008); the Veteran has described it as three quarters of an inch (May 2014 statement).  As such, it is not sufficient to warrant assignment of a separate disability rating under Diagnostic Code 5275.  38 C.F.R. § 4.71a.

Extraschedular Rating

The Board may consider whether the Veteran's disability picture warrants referral to the Director of VA's Compensation Services for the evaluation of entitlement to extraschedular compensation.  Such a referral requires a finding that the evidence demonstrates an exceptional disability picture and that the available schedular rating for a service-connected disability is inadequate.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Veteran's service-connected cervical spine, right shoulder, and left leg disabilities are reasonably described by the respective rating criteria.  The Veteran's primary symptoms of all of these disabilities are severe pain, which he treats with medication, and limitation of motion and neurological impairment.  The Board finds that the schedular criteria (Diagnostic Codes 5201, 5282, 5343, and 8201) contemplate the Veteran's symptoms and disability pictures and the Rating Schedule provides for a higher rating for more severe manifestations.  As such, the assigned schedular ratings for all of the disabilities on appeal are adequate and referral for extraschedular consideration is not required with respect to any of the disabilities under 38 C.F.R. § 3.321(b)(1).

TDIU

Total disability ratings for compensation may be assigned, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The record shows that the issue of entitlement to TDIU has been adjudicated in this matter and has been certified to the Board.  However, the record shows that the Veteran has been employed throughout the entire appellate period, although he did change jobs as a result of increased disability symptoms and resulting impairment in performing his job duties.  

The Veteran has submitted multiple statements insisting that he was not seeking TDIU and only wished that the record would reflect that his disabilities had necessitated taking a much less demanding job that also paid much less.  However, the issue of entitlement to TDIU continued to be addressed, to include in a prior Board remand.  In a brief filed with the Board in April 2016, the Veteran's representative clarified that the Veteran was not actually seeking TDIU benefits or to be considered unemployable; he only wished to have the impact of his disabilities on his employment status considered with regard to his claim for increased disability ratings.

In order to eliminate any confusion in the record and insure that all potential issues before the Board have been addressed, the Board will include the issue of TDIU in this adjudication.  The Veteran has a combined disability rating of at least 80 percent at all times during the appeals period.  However, he does not claim to be and has not shown to be unable to secure or follow a substantially gainful occupation.  As such, the criteria for entitlement to TDIU have not been met.  38 C.F.R. § 4.16(a).

						(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a disability rating higher than 40 percent for degenerative joint disease of the cervical spine with radiculopathy is denied.

Entitlement to a disability rating of 20 percent for mild incomplete paralysis of the right lower radicular group is granted.

Entitlement to a disability rating in excess of 20 percent for postoperative impingement syndrome of the right shoulder prior to October 27, 2009, is denied.

Entitlement to a disability rating of 30 percent for postoperative impingement syndrome of the right shoulder is granted as of October 27, 2009.

Entitlement to a 20 percent disability rating, and no higher, for residuals of fractures of the left tibia and fibula with noncompensable shortening of the left leg is granted.

Entitlement to TDIU is denied.




______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


